         Case 1:19-cv-00042-BD Document 16 Filed 07/22/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           BATESVILLE DIVISION

ANGELA IVIE                                                        PLAINTIFF

V.                            CASE NO. 1:19-CV-42-BD

ANDREW SAUL,
Commissioner of Social Security Administration                   DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 22nd day of July, 2020.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
